Opinion filed March 30, 2018




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-18-00006-CV
                                   __________

                       CONNOR HEPNER, Appellant
                                          V.
                     ERIN RENEE HEPNER, Appellee


                    On Appeal from the 318th District Court
                           Midland County, Texas
                       Trial Court Cause No. FM62416


                     MEMORANDUM OPINION
      Connor Hepner timely filed a pro se notice of appeal on January 9, 2018, from
a final decree of divorce that was signed by the trial court on January 5, 2018. When
the appeal was filed, the clerk of this court requested that Appellant forward the $205
filing fee and a docketing statement to this court on or before January 22, 2018. We
notified Appellant by letter dated February 5, 2018, that the filing fee and docketing
statement were past due. In that letter, we directed Appellant to pay the $205 filing
fee and file the docketing statement on or before February 15, 2018, and we informed
Appellant that failure to do so “may result in dismissal of the case.”                                    On
February 27, we again notified Appellant by letter that his filing fee was past due,
and we extended the deadline to March 12, 2018. We also informed Appellant:
“Failure to comply with this directive may result in dismissal of the case.” As
of this date, Appellant has not remitted the filing fee or the docketing statement.
        Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss the appeal. See TEX.
R. APP. P. 5, 42.3.


                                                                   PER CURIAM


March 30, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2